O’NIELL, J.
Defendant appeals from, a judgment allowing plaintiffs compensation at the rate of 814.337 a week for 300 weeks, under the Employers’ Liability Act (Laws 1918, No. 38) for the accidental killing of their son. He was under 21 years of age and was the eldest of plaintiffs’ seven children. The father was earning 8156 a month. The deceased had been contributing approximately 844 a month to the support of the family, and to that extent the parents were dependent upon him for the family’s support. His average weekly wages were 826.14. The compensation allowed by the judgment is therefore 55 per cent, of the weekly wages for the 300 weeks; which is in accord with paragraph (g) of subsection 2 of section 8 of Act 38 of 191S, viz.:
“That for injury causing death within one year after the accident weekly compensation shall be paid under this act for a period of three hundred weeks to the following persons:
“(g) If there be neither widow or widower nor child, then to the father or mother of the deceased employee if actually dependent on the deceased employee to any extent for support at the time,of the injury and death, twenty-five per centum of wages; if in such event both the father and the mother of the deceased survive and were actually dependent on the deceased employee to any extent for support- at the time of the injury and death, fifty-five per centum of wages for their joint benefit.”
[1, 2] Appellee contends that the amount of compensation allowed in this case is excessive, because, as the cost of maintenance of the family of nine was approximately $22 a month for each person, only half of the 844 contributed monthly by the deceased went to the support of the other members of the family. The answer to thé argument is that the statute does not measure the extent of liability by the extent to which the parents of the deceased employee were dependent upon him for support. The statute arbitrarily fixes the liability at 55 per cent, of the weekly wages, for 300 weeks, if the parents “were actually dependent on the deceased employee *651to any extent for support.!’. Therefore the extent of liability for compensation is not governed by the extent to which the parents were dependent upon the employee for support. It is sufficient that they were actually dependent upon him to any extent. And it has been decided that such dependence may include dependence for aid in supporting children who are dependent upon the parents for support, because the parents are under a legal as well as moral obligation to support their children. R. O. O. art. 227; Heinzelman v. Board of Commissioners, 149 La. 215, 88 South. 798.
The judgment appealed from is affirmed at appellant’s cost.